NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     LUIS F. VALDENEGRO, Appellant.

                             No. 1 CA-CR 16-0519
                               FILED 4-11-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-005517-001
            The Honorable Jerry Bernstein, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Nicole Marie Abarca
Counsel for Appellant
                         STATE v. VALDENEGRO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1            Luis F. Valdenegro timely appeals his convictions for
misconduct involving weapons and false reporting to a law enforcement
agency in violation of Arizona Revised Statutes (“A.R.S.”) sections 13-3102
and -2907.01. Pursuant to Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), defense counsel has searched the record, found
no arguable question of law, and asked that we review the record for
reversible error. See State v. Richardson, 175 Ariz. 336, 339 (App. 1993).
Valdenegro was given the opportunity to file a supplemental brief in propria
persona, but he has not done so. For the following reasons, we affirm
Valdenegro’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             Around midnight on August 9, 2013, a police officer pulled
into a trailer park. The officer spotted a vehicle he was looking for — a
silver Nissan Altima — and saw Valdenegro exit the driver’s door. The
officer asked Valdenegro for his name and date of birth, and Valdenegro
gave his brother’s information. He was detained for providing false
information.

¶3             The front windows of the Altima were down on the driver
and passenger sides. Using a flashlight, the officer saw a handgun on the
driver’s side floorboard. Valdenegro denied owning the gun or driving the
vehicle, though he admitted a prior felony conviction.

¶4            Valdenegro was indicted for misconduct involving weapons
and false reporting to a law enforcement agency. A jury trial ensued on the
misconduct involving weapons charge, and the false reporting charge was
tried to the court. Valdenegro’s motion for a judgment of acquittal
pursuant to Arizona Rule of Criminal Procedure 20 was denied.
Valdenegro and his girlfriend thereafter testified. The jury found
Valdenegro guilty of misconduct involving weapons, and the court found
him guilty of false reporting to a law enforcement agency. After an



                                      2
                         STATE v. VALDENEGRO
                           Decision of the Court

aggravation hearing, the jury found the State had proven four aggravating
factors. At sentencing, the court found that the State had proven five prior
felony convictions and sentenced Valdenegro to concurrent presumptive
terms of ten years for misconduct involving weapons and 15 days for false
reporting. Valdenegro received 254 days’ presentence incarceration credit.
This Court has jurisdiction over Valdenegro’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. § 13-4033(A)(1).

                               DISCUSSION

¶5            We have read and considered the briefs submitted by defense
counsel and have reviewed the entire record. Leon, 104 Ariz. at 300. We
find no reversible error. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure, and the
sentences imposed were within the statutory range. Valdenegro was
present at all critical phases of the proceedings and was represented by
counsel. The jury was properly impaneled and instructed. The jury
instructions were consistent with the charged offense. The record reflects
no irregularity in the deliberation process.

¶6           A judgment of acquittal is appropriate only when there is “no
substantial evidence to warrant a conviction.” Ariz. R. Crim. P. 20.
Substantial evidence is proof that “reasonable persons could accept as
adequate and sufficient to support a conclusion of defendant’s guilt beyond
a reasonable doubt.” State v. Mathers, 165 Ariz. 64, 67 (1990) (citation
omitted). “Reversible error based on insufficiency of the evidence occurs
only where there is a complete absence of probative facts to support the
conviction.” State v. Soto-Fong, 187 Ariz. 186, 200 (1996).

¶7           The State presented substantial evidence of guilt. For the
misconduct involving weapons charge, the State was required to prove:
(1) Valdenegro knowingly possessed a deadly weapon; and (2) Valdenegro
was a prohibited possessor at the time of possession of the weapon. A.R.S.
§ 13-3102(A)(4).

¶8             At trial, the officer who first contacted Valdenegro testified
that he saw Valdenegro exit the driver’s-side door of the Altima. The
officer discovered the handgun on the driver’s-side floorboard. Testimony
also established that Valdenegro’s cellphone and charger were in the
vehicle and Valdenegro had the car keys and key fob in his pocket.
Valdenegro’s girlfriend gave him permission to use the car, but she advised
officers that she did not own a gun and did not live at the trailer park. A
forensic scientist testified a major component of the DNA profile from the



                                      3
                        STATE v. VALDENEGRO
                          Decision of the Court

handgun matched Valdenegro’s DNA. Valdenegro stipulated that he was
a prohibited possessor as of August 9, 2013.

¶9            The offense of false reporting to a law enforcement agency
required the State to prove that Valdenegro knowingly made a false
statement to a law enforcement agency for the purpose of misleading a
peace officer. A.R.S. § 13-2907.01. The parties stipulated that the officer
was driving a marked police vehicle when he contacted Valdenegro. In
addition to the officer’s testimony that Valdenegro offered his brother’s
information as his own, Valdenegro admitted at trial that he had lied to the
officer.

                              CONCLUSION

¶10           We affirm Valdenegro’s convictions and sentences.
Counsel’s obligations pertaining to Valdenegro’s representation in this
appeal have ended. Counsel need do nothing more than inform
Valdenegro of the status of the appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. State v. Shattuck, 140 Ariz. 582,
584–85 (1984). On the court’s own motion, Valdenegro shall have 30 days
from the date of this decision to proceed, if he desires, with an in propria
persona motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4